NDFL 245€ (Rev. ll/t6} Amended Judg:nent in a Criminai Case (NOTE‘. ldcniil`y Changes with Asterisks (*))

 

Sheet l
UNITED STATES DISTRICT COURT
Northern District of Florida
SECOND AMENDED JUDGMENT
UNETED STATES OF AMERJCA IN A CRIMINAL CASE

V.
KORR_E MAHON FULLER CEIS€ Ntlmb€l'l 3217€1'iOi-OOl/MCR
USl\/i Numl)er: 25768-017

Date of Originai .Iudgment: November 7, 2018 Randall Lockhart (AFPD)

 

(Or Daie ofLast /ilnended Judgmenl) Defendant’s Attorney
Reason for Amendlnent:

§ Cortcction of Sentence on Remalld (18 U.S.C. 3742(${]) and (2})
l:} Reduction of Scntcnce for Ciiangcd Circumstances (ch. R. Criin.
P. 35(b))

l:} Correction of Scutence by Sentencing Court (ch. R. Crim. P. 35(3))

Correction of Scntcncc for CEerical Mistaice (Fed. R. Crim. P. 36}
(Ptlrstlallt to Order ECF No. 64)

|:i Modification of Supervisiou Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
|:! Modilication of imposed Tcrm of Imprisonment for Extraordinary and
Compe[[ing Reasons (lS U.S.C. § 3532((:}(1))

i:§ Modiiication of Imposed Tcrm of Imprison:ncnt for Rctroactive Arnendinent(s)
to tile Sentencing Guidelines {18 U.S.C, § 3582(€)(2))

l.__..l Direct Motion to District Court Pursuant to [:l 28 U.S.C, § 2255 or
[:| is U.s.C. § 3559(¢)(7)

i:l Modit'ication ofRestitution Order (l 8 U.S.C. §3664)

\_/V\-/\_/\_/\/\-/\-J\-/\./\./\./\¢_/\_/\_/

THE DEFENDANT:
pieaded guilty to count(s) One of the indictment on October 30, 2017

[:] pieaded nolo contendere to count(s)

 

which was accepted by the court
I:I Was found guilty on count(s)

 

after a plea of not guiity.
The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Ofi'ense Ended Count
18 U.S.C. §§ 922(g)(i) Possession of a Firearrn by a Convicted Felon August 29, 2017 One

and 924(3)(2)

T he defendant is sentenced as provided in pages 2 through 7 of this judgment Tiie sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

g The defendant has been found not guilty on count(s)

 

g Count(s) E is [:§ are dismissed on the motion ofthe United Statcs.

 

it is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of namc,
residence, or mailing address untii all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. lf ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

Septeinber 24, 2018

 

Date of lmposition of Judgment

M. Casey Rodgers, {}nited States District .¥udge

 

S ignature

 
 

 

     

Name and Titie o udge

JanuaryT/, . 2019

Date

 

 

NDFL 245€ (Rev. l l/l()) Amended .ludgment in a Ctiminai Case

 

Sheet 2 _ imprisonment (NOTE: identify Changes With Astcrisi<s (*))
Judgment~_Page ; of ____jf ______ m
DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3: i 7criOl-001/MCR
IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a totai term of:
78 months imprisonment as to Count One. 'I`he defendant shall receive credit for actual time served from
August 29, 2017 to August 31, 201'7. *

Thc court makes the following recommendations to the Bureau of Prisons:

The court recommends that the defendant be designated for confinement at FCI Marianna, or as near to
Niceviiie, Fiorida, as reasonably possible

The court recommends that BOP makes proper accommodations for the defendant, who has vertigo and is at
increased risk for faiis.

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment
program, both during incarceration and on reentry through a residentiai reentry center.

The court recommends the defendant’s placement into the BOP’s Residentiai Drug Abuse Program.
Additionaily, while awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of
sentence, or for any other reason, the court orders the defendant to complete Drug Educa`tion classes and fully
participate in the BOP’s nonresidentiai drug abuse treatment program Purther, the court recommends that the
defendant participate in any cognitive behaviorai therapy programming available

The defendant is remanded to the custody of the United States Marshai

i:i The defendant shall surrender to the United States Maishai for this district

|:|at

|:i a.rn. i:| p.m. on

 

i:| as notified by the United States Marshal.

i:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

i:i before 2 p.m. on

 

i:| as notified by the United States Marshal.

i:| as notified by the Probation or Pretriai Services Oftice.

RETURN

i have executed this judgment as follows:

Defendant delivered on to

at

 

 

, with a certified copy of this judgment

 

 

UNITE.D STA'PES MARSHAL

By

 

DEPUTY UNE'HI[) STATES MARSHAL

 

NDFI. 245€ (Rcv. ll/E 6) Amended ludgment in a Cricuinai Casc
Siieet 3 m Supervised Rclcasc (NOTE: identify Changes with Asterisi<s (*))

 

judgmenlii’age 3 of 7

DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3:i7crlOl-001/MCR

SUPERVISED RELEASE

Upon reiease from imprisonment you wiil be on supervised release for a term of : 3 years as to Count One.

MANDATORY CONDITIONS

,_.

You must not commit another federal, state or iocai crime
2. You must not unlawfuiiy possess a controlled substance
3. You must refrain from any uniawful use of a controlled substance You must submit to one drug test within i5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
|___] The above drug testing condition is suspended, based on the court's determination that you f

pose a tow risk of future substance abuse (check yapp!icab!e)

 

4. You must cooperate in the collection of DNA as directed by the probation ofticer. (check yapplrcable) i
5. m You must compiy with the requirements of the Sex Offender Registration and Notiflcation Act (42 U.S.C. § 16901, el seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, worlc, are a student, or were convicted of a quaiifying offense (check yappucab!e)
6, [:| You must participate in an approved program for domestic vioience. (checlc yapp!icable)
|
|

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

 

NDFL 245€ (Rev. 1 i/l6) Aiiiendcd Judginent in a Criminal Casc

 

 

Shect 3A - Supervised Release (NOTE; identify Changcs with Asterisks {*))
JudginentiPage 4 mm of 7
DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3:l7cr10i-00l/MCR

STANDARD CONDITIONS OF SUPERVISION

As pait of your supervised release you must comply with the following standard conditions of supervision 'l`liese conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

:ch

ii.

l2.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release fi'om imprisonmeiit, uniess the probation officer instructs you to report to a different probation office or within a different
time frame

Aiter initially reporting to the probation office you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federaljudicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation oft`icer. lt` you plan to change where you live or anything about your living
arrangements (such as the peopie you live with), you must notify the probation officer at least 10 days before the change If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of einployment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find fuil»time employment1 unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
rcsponsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days iii advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

Vou must not communicate or interact with someone you know is engaged in criminai activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a frrearm, aminunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injuiy or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must foliow the instructions of the probation officer related to the conditions of supervision

U.S. 'Probation Off”ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For fuither information regarding these conditions, see Overvi'ew of Pi'obati'on and Szipei'vi'sed
Release Condi'ti'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

NDFL 245C (Rev. 1 lflé) Arncndcd Jiiilgnient in a Crimiiial Case

Sliect 3D _ Siipcrvised Release (NO'l`E: identify Changes with Asterisks (*))

 

Judginent_Page _ 5 of 7

DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3:l7ci'l{)i-00l/MCR

l.

SPECIAL CONDITIONS OF SUPERVISION

You Wiil be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process. Treatment should include participation in a Cognitive Behavior
Therapy program You will be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision

You will submit your person, property, residence, or vehicle to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release You must Warn
any other occupants that the premises may be subject to searches pursuant to this condition An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violationl
Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL 245€ (Rcv. l 1/16) Arnended .ludgiiient in a Criniiiial Casc

 

Sheet 5 w Criininal Monetary Penaltics (NOTE: identify Clianges with Asterisks (*})
Judgincnt j Page 6 of __ 7
DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3 : l 7cri Ol-OOE/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the totai criminal monetary penalties under the schedule of payments on Siieet 6.

Assessincnt .]VTA Assessment"f Fine Restitution
TOTALS $ i00.00 $ 0 - none $ 0 - waived $ 0 - none
|:| The determination of restitution is deferred until . An Aiiierici'ed Jiidgiiieiit iii a Cri'iiii'iml Case (AO 245C) wiii be entered

after such determination
l:l The defendant must make restitution (inciuding community restitution) to the following payees in the amount iisted below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment coiumn below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Oi'dered Priority or Percentagc
T()TALS $ $

l:] Restitution amount ordered pursuant to plea agreement $

l:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612({'). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to iii U.S.C. § 3612(g). `

|:l The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:l the interest requirement is waived for the [:| fine [:l restitution

|:l the interest requirement for the l:| fine |:| restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. ii4-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, ll{)A, and ll3A of Title 18 for offenses committed on or
after Septeinber 13, 1994, but before April 23, 1996.

 

NDFL 245C (Rev. l ill 6) Amended ludgment in a Criminal Case
Sheet 6 - So|iedulc of i‘ayn'iciits {NO'l"E: identify Changes with Asterisks (*))

 

.liidgment_l’age ___`:_I____" of 7

DEFENDANT: KORRE MAHON FULLER
CASE NUMBER: 3:l'i"cr10l-001/MCR

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties $ 100.00 is due as follows:
A § Lump sum payment of $ 100.00 Special Monetary Assessment, due immediately

I:j not later than

,or
|:| in accordance with g C, |:| D, [l E, or l:l Fbelow; or

 

B l___] Payrnent to begin immediately (may be combined with l:l C, i:l D, or E F below); or
C i:l Payment in equal (e.g., week/y, iaomhly, qiiarterly) installments of $ over a period of
(e.g., months oi'years), to commence - M (e.g.. 30 or 60 daysd after the date of this judgment; or
D |:l Payment in equal _‘ (e.g., week!y, monthly, quarterly installments of $ over a period of
mm (e.g., months or yems,l, to commence (e.g., 30 01'60 dnys) after release from imprisonment to a
term of supervision; or
E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Prograin, are made to the clerk of the court.

”l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Several

Def`endant and Co-Defendant Names and Case Nuinbers (i'nci'irdi'ng defendant mmiber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:| The defendant shall pay the cost of prosecution
|:| The defendant shall pay the following court cost(s):

|:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution pr'incipal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

